 



Exhibit 10.3
SEVENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
          SEVENTH AMENDMENT, dated as of March 30, 2007 (this “Amendment”) to
the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 28, 2005 (as
amended by the First Amendment, dated as of August 18, 2005, the Second
Amendment, dated as of October 11, 2005, the Third Amendment, dated as of
December 15, 2005, the Fourth Amendment, dated as of April 18, 2006, the Fifth
Amendment, dated as of June 14, 2006, the Sixth Amendment, dated as of July 13,
2006, and as further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; unless otherwise noted herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement), among MAPCO EXPRESS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), LEHMAN BROTHERS
INC., as advisor, sole lead arranger and sole bookrunner (in such capacity, the
“Arranger”), SUNTRUST BANK, as syndication agent (in such capacity, the
“Syndication Agent”), BANK LEUMI USA, as co-administrative agent (in such
capacity, the “Co-Administrative Agent”), and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrower intends to acquire (the “Calfee Acquisition”)
certain convenience stores and related assets, including 71 fee owned parcels
and 36 leasehold parcels located in Alabama, Georgia and Tennessee pursuant to a
purchase agreement (the “Calfee Acquisition Agreement”) dated as of February 8,
2007, among the Borrower and the sellers party thereto for an aggregate purchase
price not exceeding $80,000,000 (the “Calfee Purchase Price”);
          WHEREAS, the Borrower intends to borrow up to $65,000,000 from
Holdings (the “Calfee Acquisition Note”) to (i) finance a portion of the
consideration for the Calfee Acquisition and (ii) pay related fees and expenses
in connection with the Calfee Acquisition;
          WHEREAS, the Borrower requested the Lenders make certain other
amendments to the Credit Agreement to permit the Calfee Acquisition and the
Calfee Acquisition Note and to make certain other amendments on the terms and
subject to the conditions set forth herein; and
          WHEREAS, the Lenders have agreed to make such amendments solely upon
the terms and conditions provided for in this Amendment;
          NOW, THEREFORE, in consideration of the premises herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------



 



2

          1. Defined Terms. Unless otherwise noted herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
          2. Amendment to Section 1.1 of the Credit Agreement (Defined Terms).
(a) Section 1.1 of the Credit Agreement is hereby amended by:
          (i) deleting the reference to “$100,000” in the definition of “Asset
Sale” and substituting a reference to “$500,000” in lieu thereof;
          (ii) deleting the first parenthetical in the definition of “Asset
Sale” and substituting the following in lieu thereof:
“(excluding any such Disposition permitted by clause (a), (b), (c), (d) or
(g) of Section 7.5 and any lease or sublease of real property);”
          (iii) deleting the definition of “Capital Expenditures” in its
entirety and substituting the following in lieu thereof:
          ‘“Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person for the acquisition,
development or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which are required to be capitalized under GAAP
on a balance sheet of such Person. Notwithstanding anything to the contrary
contained herein, “Capital Expenditures” shall not include (i) the payment of
the FAST Purchase Price by the Borrower as consideration for the FAST
Acquisition, (ii) the payment of the Calfee Purchase Price by the Borrower as
consideration for the Calfee Acquisition or (iii) any expenditures made to
acquire any Property permitted by Section 7.8(g).’
          (iv) amending the definition of “Consolidated EBITDA” by (x) deleting
the word “and” at the end of clause (ix) in the proviso thereto, (y) deleting
the “.” at the end of clause (x) in the proviso thereto and substituting in lieu
thereof “; and” and (z) inserting the following new clause (xi) in the
appropriate order:
          “(xi) solely for the purpose of determining Consolidated EBITDA for
the following periods, Consolidated EBITDA shall, without duplication, be
increased as a result of the Calfee Acquisition by amounts deemed attributable
to the assets acquired in the Calfee Acquisition: (w) for the four fiscal
quarters ended March 31, 2007 by an amount equal to $10,200,000, (x) for the
four fiscal quarters ended June 30, 2007 by an amount equal to $7,650,000,
(y) for the four fiscal quarters ended September 30, 2007 by an amount equal to
$5,100,000 and (z) for the four fiscal quarters ended December 31, 2007 by an
amount equal to $2,550,000.”



--------------------------------------------------------------------------------



 



3

          (v) inserting the words “, Parent Subordinated Debt” immediately
following the words “MFC Intercompany Debt” in the proviso of the definition of
“Indebtedness”;
          (vi) deleting the reference to “$25,000,000” in the definition of “L/C
Commitment” and substituting a reference to “$30,000,000” in lieu thereof;
          (vii) deleting the reference to “$1,500,000” in the definition of
“Material Environmental Amount” and substituting a reference to $3,000,000” in
lieu thereof;
          (viii) deleting the reference to “$5,000,000” in the definition of
“Swing Line Commitment” and substituting a reference to “$7,000,000” in lieu
thereof;
          (b) Section 1.1 of the Credit Agreement is hereby further amended by
inserting the following new definitions in the appropriate alphabetical order:
          “Attributable Debt”: as to any sale and leaseback transaction, at the
time of determination, the present value (discounted at the rate of interest
implicit in such transaction, determined in accordance with GAAP) of the
obligation of the lessee for net rental payments during the remaining term of
the lease included in such sale and leaseback transaction (including any period
for which such lease has been extended or may, at the option of the lessor, be
extended).
          “Calfee Acquisition”: as defined in the Seventh Amendment.
          “Calfee Acquisition Agreement”: as defined in the Seventh Amendment.
          “Calfee Acquisition Documentation”: collectively, the Calfee
Acquisition Agreement and all schedules, exhibits, annexes and amendments
thereto and all side letters and agreements affecting the terms thereof or
entered into in connection therewith.
          “Calfee Acquisition Note”: as defined in the Seventh Amendment.
          “Calfee Purchase Price”: as defined in the Seventh Amendment.
          “La Gloria Termination Condition”: the Administrative Agent shall have
received satisfactory evidence from the Borrower that the obligations of the
Borrower under the La Gloria Management Agreement have been transferred to Delek
US Holdings, Inc. and that the Borrower has no further outstanding obligations
to provide any services thereunder.
          “Parent Subordinated Debt”: the Indebtedness of the Borrower to
Holdings permitted by Section 7.2(j) and subject to a Parent Subordination
Agreement.
          “Parent Subordinated Debt Documentation”: the documentation evidencing
the subordinated Indebtedness of the Borrower to Holdings described



--------------------------------------------------------------------------------



 



4

in Section 7.2(j), including, without limitation, any Parent Subordination
Agreement, as amended, supplemented or otherwise modified from time to time in
accordance with Section 7.15.
          “Parent Subordination Agreement”: a subordination agreement,
substantially in the form of Exhibit C to the Seventh Amendment or in form and
substance otherwise satisfactory to the Administrative Agent, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Section 7.15.
          “Seventh Amendment”: the Seventh Amendment to this Agreement, dated as
of March 30, 2007.
          “Seventh Amendment Effective Date”: the Seventh Amendment Effective
Date as defined in Section 24 of the Seventh Amendment, which date is March 30,
2007.
     3. Amendments to Section 2.10 of the Credit Agreement (Mandatory
Prepayments). (a) Section 2.10(a) of the Credit Agreement is hereby amended by
inserting immediately following the words “and any Indebtedness of the Borrower
in favor of Holdings which is subject to the Subordination Agreement” in the
first parenthetical thereof, the words “, the Parent Subordination Agreement”.
     (b) Section 2.10 of the Credit Agreement is hereby further amended by
deleting the reference to “$2,500,000” in Section 2.10(c) and substituting a
reference to “$5,000,000” in lieu thereof.
     4. Amendments to Section 2.25 of the Credit Agreement (Incremental Loans).
(a) Section 2.25 of the Credit Agreement is hereby amended by inserting the
words “after the Seventh Amendment Effective Date and” immediately following the
words “At any time” in Section 2.25(a).
     (b) Section 2.25 of the Credit Agreement is hereby further amended by
inserting the following new Section 2.25(c) in the appropriate alphabetical
order:
     “(c) Prior to or concurrently with the initial incurrence of any
Incremental Loans, to the extent not previously delivered, the Administrative
Agent shall have received a mortgage amendment increasing the amount of the
Facilities covered to $335,000,000 for each Mortgage as the Administrative Agent
shall reasonably determine is necessary to maintain the priority of the first
mortgage Lien encumbering the relevant Mortgaged Property, executed and
delivered by a duly authorized officer of the relevant Loan Party.”
          5. Amendments to Section 2.26 of the Credit Agreement (Increases in
Revolving Credit Commitments). (a) Section 2.26 of the Credit Agreement is
hereby amended by inserting the words “after the Seventh Amendment Effective
Date and” immediately following the words “At any time” in Section 2.26(a).



--------------------------------------------------------------------------------



 



5

     (b) Section 2.26 of the Credit Agreement is hereby further amended by:
     (i) deleting the reference to the amount “$285,000,000” in Section 2.26(e)
and substituting in lieu thereof a reference to “$335,000,000” in lieu thereof;
and
     (ii) inserting the following new Section 2.26(f) in the appropriate
alphabetical order:
          “(f) Prior to or concurrently with the initial increase of the
Revolving Credit Commitments pursuant to this Section 2.26, to the extent not
previously delivered, the Administrative Agent shall have received a mortgage
amendment increasing the amount of the Facilities covered to $335,000,000 for
each Mortgage as the Administrative Agent shall reasonably determine is
necessary to maintain the priority of the first mortgage Lien encumbering the
relevant Mortgaged Property, executed and delivered by a duly authorized officer
of the relevant Loan Party.”
          6. Amendment to Section 4.10 of the Credit Agreement (Taxes).
Section 4.10 of the Credit Agreement is hereby amended by deleting it in its
entirety and substituting the following new Section 4.10 in lieu thereof:
     “The Borrower and each of its Subsidiaries have filed or caused to be filed
all federal and state income tax returns and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its Property and all
other material taxes, fees or other charges imposed on it or any of its Property
by any Governmental Authority (other than any the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); and no material
tax Lien has been filed, and, to the knowledge of the Borrower, no claim is
being asserted, with respect to any such tax, fee or other charge (other than
Liens for current taxes not yet due and payable).”
          7. Amendment to Section 6.1 of the Credit Agreement (Financial
Statements). Section 6.1(a) of the Credit Agreement is hereby amended by
inserting the following proviso at the end of such Section:
“, provided that, solely with respect to the fiscal year of the Borrower ended
December 31, 2006, such financial statements shall be delivered as soon as
available, but in any event within 110 days after the end of such fiscal year”.
          8. Amendments to Section 6.7 of the Credit Agreement (Notices).
Section 6.7 of the Credit Agreement is hereby amended by:
     (a) deleting the reference to “$1,000,000” in Section 6.7(c) and
substituting a reference to “$3,000,000” in lieu thereof; and



--------------------------------------------------------------------------------



 



6

     (b) deleting Section 6.7(f) in its entirety and substituting in lieu
thereof the following new Section:
     “(f) any material amendment, modification, supplement or waiver to the La
Gloria Management Agreement (unless the La Gloria Termination Condition has been
satisfied), the Subordinated Debt Documentation or the Parent Subordinated Debt
Documentation; provided that, it is understood and agreed that a reduction in
amounts payable to MAPCO Express under the La Gloria Management Agreement will
not constitute a material amendment, modification, supplement or waiver to the
La Gloria Management Agreement, unless such amounts payable to MAPCO Express are
less than the amounts payable to MAPCO Express as of the Effective Date;”
          9. Amendments to Section 6.10 of the Credit Agreement (Additional
Collateral, etc.). Section 6.10(b) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and substituting in lieu thereof the
following new Section 6.10(b):
     “(b) With respect to (i) any fee interest in any real property having an
aggregate appraised value (together with improvements thereof) of at least
$1,000,000 acquired in one or a series of transactions after the Effective Date
by any Borrower or any of its Subsidiaries (including any such real property
owned by any new Subsidiary acquired after the Effective Date and excluding any
such real property owned by an Excluded Foreign Subsidiary or subject to a Lien
expressly permitted by Section 7.3(g)) or (ii) subject to the related Loan Party
obtaining the required landlord consent (provided that, each Loan Party shall
use commercially reasonable efforts to obtain such consent), any leasehold
interest in any real property having an aggregate appraised value of at least
$1,000,000 acquired or leased (including any leasehold property interest owned
by any new Subsidiary acquired after the Effective Date) in one or a series of
transactions after the Effective Date by any Borrower or any of its
Subsidiaries, promptly (1) execute and deliver a first priority Mortgage in
favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such real property, (2) deliver to the Administrative Agent an
appraisal of such real property from a firm reasonably satisfactory to the
Administrative Agent, (3) if requested by the Administrative Agent, provide the
Lenders with (x) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real property
as well as a current ALTA survey thereof, together with a surveyor’s certificate
and (y) any consents, waivers or estoppels reasonably deemed necessary or
advisable by the Administrative Agent in connection with such Mortgage, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (4) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent. Notwithstanding anything to
the contrary contained in this Section 6.10(b), (i) in the event that the
Borrower is required to obtain flood insurance for any parcel of real property
owned in fee with an aggregate appraised value of less than



--------------------------------------------------------------------------------



 



7

$2,000,000 or a leasehold interest in any real property with an aggregate
appraised value of less than $2,000,000 which would otherwise be subject to the
requirements of this Section 6.10(b) and the Borrower believes the premiums for
such flood insurance to be uneconomical, subject to the following clause (ii),
at the Borrower’s written request, the Administrative Agent shall waive the
Borrower’s compliance with this Section 6.10(b), provided that, the Borrower has
provided the Administrative Agent satisfactory support for such determination,
and (ii) the aggregate appraised value of real property either owned in fee or
subject to a leasehold interest excluded from the provisions of this
Section 6.10(b) may not at any time exceed an amount equal to 2% of the total
asset value of the Borrower and its Subsidiaries.”
          10. Amendments to Section 7.1 of the Credit Agreement (Financial
Condition Covenants). Section 7.1 of the Credit Agreement is hereby amended by:
     (a) deleting the Consolidated Leverage Ratio grid in Section 7.1(a) in its
entirety and substituting the following new grid in lieu thereof:

              Consolidated          Fiscal Quarter   Leverage Ratio
FQ2 2005 - FQ4 2007
    4.85 to 1.00  
FQ1 2008 - FQ4 2008
    4.25 to 1.00  
FQ1 2009 - FQ4 2009
    3.75 to 1.00  
FQ1 2010 and thereafter
    3.25 to 1.00  

     (b) deleting the Consolidated Adjusted Interest Coverage Ratio grid in
Section 7.1(b) in its entirety and substituting the following new grid in lieu
thereof:

              Consolidated Adjusted          Fiscal Quarter   Interest Coverage
Ratio
FQ2 2005 - FQ4 2007
    1.90 to 1.00  
FQ1 2008 - FQ4 2008
    2.00 to 1.00  
FQ1 2009 - FQ4 2009
    2.15 to 1.00  
FQ1 2010 and thereafter
    2.35 to 1.00  

     (c) deleting the Consolidated Fixed Charge Coverage Ratio grid in
Section 7.1(c) in its entirety and substituting the following new grid in lieu
thereof:

              Consolidated Fixed          Fiscal Quarter   Charge Coverage Ratio
FQ2 2005 - FQ4 2008
    1.20 to 1.00  
FQ1 2009 and thereafter
    1.25 to 1.00  



--------------------------------------------------------------------------------



 



8

     (d) deleting the Consolidated Adjusted Leverage Ratio grid in
Section 7.1(d) in its entirety and substituting the following new grid in lieu
thereof:

              Consolidated Adjusted          Fiscal Quarter   Leverage Ratio
FQ2 2005 - FQ4 2007
    5.60 to 1.00  
FQ1 2008 - FQ4 2008
    5.10 to 1.00  
FQ1 2009 - FQ4 2009
    4.65 to 1.00  
FQ1 2010 and thereafter
    4.25 to 1.00  

          11. Amendments to Section 7.2 of the Credit Agreement (Limitation on
Indebtedness). Section 7.2 of the Credit Agreement is hereby amended by:
     (a) deleting the reference to “$1,500,000” in Section 7.2(c) and
substituting a reference to “$5,000,000” in lieu thereof;
     (b) deleting the reference to “$1,500,000” in Section 7.2(g) and
substituting a reference to “$5,000,000” in lieu thereof;
     (c) deleting the “and” at the end of Section 7.2(h);
     (d) deleting the “.” at the end of Section 7.2(i) and substituting “;” in
lieu thereof;
     (e) adding the following new Sections 7.2(j) and (k) in the appropriate
alphabetical order:
     “(j) unsecured Indebtedness of the Borrower to Holdings in an aggregate
amount not to exceed the sum of (x) $50,000,000 and (y) the principal amount of
the Calfee Acquisition Note; provided, that such unsecured Indebtedness (i) is
fully subordinated to the Obligations pursuant to a Parent Subordination
Agreement, (ii) does not require a cash payment of principal or interest prior
to the date that is 90 days after the final maturity of the Term Loans,
(iii) has an applicable interest rate not exceeding 9% per annum, and (iv) the
final maturity of such Indebtedness is not earlier than the date that is 90 days
after the final maturity of the Term Loans, and, provided further, that,
notwithstanding the foregoing, it is understood and agreed that the outstanding
principal amount of any Parent Subordinated Debt (other than the Calfee
Acquisition Note) incurred after the Seventh Amendment Effective Date may be
repaid in full, together with any interest due and payable thereon, at any time
with the proceeds of any Incremental Loans and/or the proceeds of any Revolving
Credit Loans following an increase of the Revolving Credit Commitments in
accordance with Section 2.26; and



--------------------------------------------------------------------------------



 



9

     (k) Indebtedness of the Borrower and its Subsidiaries in respect of Capital
Lease Obligations incurred in a sale and leaseback transaction permitted by
Section 7.10.”
          12. Amendments to Section 7.3 of the Credit Agreement (Limitation on
Liens). Section 7.3 of the Credit Agreement is hereby amended by:
     (a) deleting the “and” at the end of Section 7.3(j);
     (b) deleting the reference to “$1,000,000” in Section 7.3(k) and
substituting a reference to “$5,000,000” in lieu thereof;
     (c) deleting the “.” at the end of Section 7.3(k) and substituting “; and”
in lieu thereof; and
     (d) adding the following new Section 7.3(l) in the appropriate alphabetical
order:
     “(l) Liens on assets that are the subject of any sale and leaseback
transaction permitted by Section 7.10.”
          13. Amendments to Section 7.5 of the Credit Agreement (Limitation on
Disposition of Property). Section 7.5 of the Credit Agreement is hereby amended
by:
     (a) deleting the reference to “$5,000,000” in Section 7.5(e) and
substituting a reference to “$10,000,000” in lieu thereof;
     (b) deleting the “and” at the end of Section 7.5(e);
     (c) deleting the “.” at the end of Section 7.5(f) and substituting “; and”
in lieu thereof; and
     (d) adding the following Section 7.5(g):
     “(g) sale and leaseback transactions permitted by Section 7.10.”
          14. Amendments to Section 7.6 of the Credit Agreement (Limitation on
Restricted Payments). Section 7.6 of the Credit Agreement is hereby amended by:
     (a) deleting the “and” at the end of Section 7.6(d);
     (b) deleting the reference to “$1,000,000” in Section 7.6(c) and
substituting a reference to “$1,500,000” in lieu thereof;
     (c) deleting the reference to “$1,500,000” in Section 7.6(e) and
substituting a reference to “$3,000,000” in lieu thereof;
     (d) deleting the reference to “2.50” in Section 7.6(e) and substituting a
reference to “3.00” in lieu thereof; and



--------------------------------------------------------------------------------



 



10

     (e) adding the following new paragraph at the end of Section 7.6:
     “For the avoidance of doubt, any payments made by the Borrower to Holdings
to reimburse expenses paid by Holdings on behalf of Borrower shall not
constitute “Restricted Payments” hereunder so long as such payments are not a
direct or indirect distribution or other payment on account of any Capital Stock
of a Borrower or any Subsidiary.”
          15. Amendment to Section 7.7 of the Credit Agreement (Limitation on
Capital Expenditures). Section 7.7(a) of the Credit Agreement is hereby amended
by deleting the proviso in its entirety and substituting the following in lieu
thereof:
“provided, that (x) following the consummation of any acquisition permitted by
this Agreement, the amount of permitted Capital Expenditures set forth above
shall be increased by (A) during the first full fiscal year immediately
following such acquisition, an amount equal to the number of stores acquired by
the Borrower and its Subsidiaries in such acquisition multiplied by $50,000 and
(B) for each period thereafter, an amount equal to the number of stores acquired
by the Borrower and its Subsidiaries in such acquisition multiplied by $25,000
and (y)(i) up to 50% of any amount set forth above, as adjusted by the preceding
clause (x), if not expended in the fiscal year for which it is permitted, may be
carried over for expenditure in the next succeeding fiscal year and (ii) Capital
Expenditures made pursuant to this clause (a) during any fiscal year shall be
deemed made, first, in respect of amounts permitted for such fiscal year as
provided above and second, in respect of amounts carried over from the prior
fiscal year pursuant to subclause (y)(i) above; and”
          16. Amendments to Section 7.8 of the Credit Agreement (Limitation on
Investments). Section 7.8 of the Credit Agreement is hereby amended by:
     (a) deleting the reference to “$200,000” in Section 7.8(d) and substituting
a reference to “$500,000” in lieu thereof;
     (b) deleting Section 7.8(g) in its entirety and substituting the following
new Section in lieu thereof:
     “(g) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $100,000,000 during the term of this
Agreement; provided, that with respect to any such Investment, (i) after giving
pro forma effect to such Investment, (x) the Consolidated Leverage Ratio shall
be at least 0.25 less than the maximum level permitted at such time and (y) the
aggregate Available Revolving Credit Commitments exceeds $25,000,000 and (ii) no
Default or Event of Default shall have occurred and be continuing immediately
prior to or after giving effect to such Investment;”



--------------------------------------------------------------------------------



 



11

     (c) (i) deleting the word “and” at the end of Section 7.8(h), (ii) deleting
the “.” at the end of Section 7.8(i) and substituting in lieu thereof “; and”
and (iii) inserting the following new Section 7.8(j) in the appropriate
alphabetical order:
     “(j) the Calfee Acquisition may be consummated on or after the Seventh
Amendment Effective Date as set forth in the Calfee Acquisition Agreement, and
no provision thereof shall have been waived, amended, supplemented or otherwise
modified in a manner that would reasonably be expected to be materially adverse
to the Lenders without the prior written consent of the Lenders, provided that,
the Calfee Purchase Price does not exceed $80,000,000 and Holdings has loaned
the Borrower up to $65,000,000 pursuant to the Calfee Acquisition Note.”
          17. Amendment to Section 7.10 of the Credit Agreement (Limitation on
Sales and Leasebacks). Section 7.10 of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting in lieu thereof the following new
Section 7.10:
     “Enter into any arrangement with any Person providing for the leasing by
the Borrower or any Subsidiary of real or personal property which has been or is
to be sold or transferred by the Borrower or such Subsidiary to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of Holdings, the Borrower
or such Subsidiary, except that the Borrower or any of its Subsidiaries may
enter into a sale and leaseback transaction if (i) the aggregate amount of
Indebtedness incurred equal to the Attributable Debt relating to such sale and
leaseback transaction does not exceed $5,000,000 during the term of this
Agreement and (ii) the Net Cash Proceeds of such sale and leaseback transaction
are at least equal to the fair market value of the Property that is the subject
of such sale and leaseback transaction.”
          18. Amendment to Section 7.15 of the Credit Agreement (Limitation on
Amendments to Other Documents). Section 7.15 of the Credit Agreement is hereby
amended by deleting it in its entirety and substituting in lieu thereof the
following new Section 7.15:
     “(a) At any time prior to the satisfaction of the La Gloria Termination
Condition, amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) the terms and conditions of the La Gloria Management Agreement, if
applicable, in any manner that would decrease the amounts payable to MAPCO
Express thereunder as of the Effective Date or to provide that such amounts
shall be payable on a subordinated basis to the La Gloria Credit Facility,
(b) amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions of the Tax Sharing Agreement in any manner that would
increase the amounts payable by the Borrower thereunder, (c) amend, supplement
or otherwise modify (pursuant to a waiver or otherwise) the terms and conditions
of the Subordinated Debt Documentation or the Parent Subordinated Debt
Documentation in any manner that would adversely affect the application thereto
of the subordination provisions set forth therein or in any subordination



--------------------------------------------------------------------------------



 



12

agreement related thereto or (d) otherwise amend, supplement or otherwise modify
the terms and conditions of the La Gloria Management Agreement (unless the La
Gloria Termination Condition has been satisfied), if applicable, the Tax Sharing
Agreement, the Subordinated Debt Documentation or the Parent Subordinated Debt
Documentation, except to the extent that any such amendment, supplement or
modification could not reasonably be expected to have a Material Adverse
Effect.”
          19. Amendment to Section 7.17 of the Credit Agreement (La Gloria
Management Agreement). Section 7.17 of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting in lieu thereof the following new
Section 7.17:
     “Prior to the satisfaction of the La Gloria Termination Condition, enter
into any agreement with the La Gloria Affiliate in connection with the
acquisition by the La Gloria Affiliate and Delek Pipeline Texas, Inc. of the La
Gloria refinery located in Tyler, Texas either providing for (i) the payment of
an annual management fee in an aggregate amount less than $1,500,000 or (ii) the
subordination of the management fee referred to in clause (i) to any payment
under the La Gloria Credit Facility, provided that, the payment of such fee
shall be made in equal quarterly installments in arrears on March 31, June 30,
September 30 and December 31 of each year.”
          20. Amendment to Section 7 of the Credit Agreement (Negative
Covenants). Section 7 of the Credit Agreement is hereby amended by inserting the
following new Section 7.20 in the appropriate numerical order:
     “7.20 Limitation on Amendments to the Calfee Acquisition Documentation.
(a) Amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions of the indemnities and licenses furnished to the
Borrower or any of its Subsidiaries pursuant to the Calfee Acquisition
Documentation such that after giving effect thereto such indemnities or licenses
shall be materially less favorable to the interests of the Loan Parties or the
Lenders with respect thereto or (b) otherwise amend, supplement or otherwise
modify the terms and conditions of the Calfee Acquisition Documentation except
to the extent that any such amendment, supplement or modification could not
reasonably be expected to have a Material Adverse Effect.”
          21. Amendments to Section 8 of the Credit Agreement (Events of
Default). Section 8 of the Credit Agreement is hereby amended by:
     (a) deleting the reference to “$1,000,000” in Section 8(e) and substituting
a reference to “$3,000,000” in lieu thereof;
     (b) deleting the reference to “$1,500,000” in Section 8(h) and substituting
a reference to “$3,000,000” in lieu thereof;
     (c) deleting the “and” at the end of Section 8(l) and substituting a “or”
in lieu thereof;



--------------------------------------------------------------------------------



 



13

     (d) adding an “or” at the end of Section 8(m); and
     (e) adding the following new Section 8(n):
     “(n) the Parent Subordinated Debt shall cease, for any reason, to be
validly subordinated to the Obligations, as provided in the Parent Subordination
Agreement, or any Loan Party or any Affiliate of any Loan Party shall so
assert;”
          22. Amendment to Section 10.2 (Notices). Section 10.2 of the Credit
Agreement is hereby amended by deleting the mailing address for MAPCO Express
and the MAPCO Family in its entirety and substituting the following new mailing
address in lieu thereof, with such new mailing address to be used in connection
with all notices delivered pursuant to any of the Loan Documents:
“7102 Commerce Way
Brentwood, TN 37027”
          23. Amendment to Schedule 1.1A (Mortgaged Property) and Schedule 1.1B
(Real Property) of the Credit Agreement. Effective upon the consummation of the
Calfee Acquisition, Schedules 1.1A and 1.1B of the Credit Agreement are hereby
amended by adding the information on Annex I (the “New Mortgaged Properties”)
hereto to each of such Schedules.
          24. Conditions to Effectiveness. This Amendment shall become effective
on the date on which all of the following conditions precedent have been
satisfied or waived (the “Seventh Amendment Effective Date”):
     (a) Amendment. The Administrative Agent shall have received this Amendment,
executed and delivered by a duly authorized officer of the Borrower.
     (b) Acknowledgment and Consent. The Administrative Agent shall have
received an Acknowledgment and Consent, substantially in the form of Exhibit A
hereto, duly executed and delivered by each Guarantor.
     (c) Lender Consent Letter. The Administrative Agent shall have received a
Lender Consent Letter, substantially in the form of Exhibit B hereto, duly
executed and delivered by the Required Lenders and, solely with respect to the
amendments to Section 2.10, the Required Prepayment Lenders (in each case, as
defined in the Existing Credit Agreement).
     (d) Related Agreements. The Administrative Agent shall have received (in a
form reasonably satisfactory to the Administrative Agent), true and correct
copies, certified as to authenticity by the Borrower, of (i) the Calfee
Acquisition Agreement and (ii) such other documents or instruments as may be
reasonably requested by the Administrative Agent, including, without limitation,
a copy of any debt instrument, security agreement or other material contract to
which the Loan Parties may be a party.
     (e) Fees, etc. The Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
supported by



--------------------------------------------------------------------------------



 



14

customary documentation (including reasonable fees, disbursements and other
charges of counsel to the Administrative Agent), on or before the Seventh
Amendment Effective Date.
     (f) Resolutions, etc. On or before the Seventh Amendment Effective Date,
all corporate and other proceedings taken or to be taken in connection with this
Amendment shall be reasonably satisfactory in form and substance to
Administrative Agent and its counsel, and Administrative Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.
          25. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender that (before and after
giving effect to this Amendment):
     (a) Each Loan Party has the corporate power and authority, and the legal
right, to make, deliver and perform this Amendment and the Acknowledgment and
Consent (the “Amendment Documents”) to which it is a party. Each Loan Party has
taken all necessary corporate or other action to authorize the execution,
delivery and performance of the Amendment Documents to which it is a party. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the Amendment Documents or the execution, delivery, performance,
validity or enforceability of this Amendment or the Acknowledgment and Consent,
except (i) consents, authorizations, filings and notices which have been
obtained or made and are in full force and effect and (ii) the filings referred
to in Section 4.19 of the Credit Agreement. Each Amendment Document has been
duly executed and delivered on behalf of each Loan Party that is a party
thereto. Each Amendment Document and the Credit Agreement, as amended by this
Amendment (the “Amended Credit Agreement”), constitutes a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     (b) The execution, delivery and performance of the Amendment Documents will
not violate any Requirement of Law or any Contractual Obligation of the Borrower
or any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents).
     (c) Each of the representations and warranties made by any Loan Party
herein or in or pursuant to the Loan Documents is true and correct in all
material respects on and as of the Seventh Amendment Effective Date as if made
on and as of such date (except that any representation or warranty which by its
terms is made as of an earlier date shall be true and correct in all material
respects as of such earlier date).



--------------------------------------------------------------------------------



 



15

     (d) The Borrower and the other Loan Parties have performed in all material
respects all agreements and satisfied all conditions which this Amendment and
the other Loan Documents provide shall be performed or satisfied by the Borrower
or the other Loan Parties on or before the Seventh Amendment Effective Date.
     (e) After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing, or will result from the consummation of the
transactions contemplated by this Amendment.
          26. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
          27. Limited Effect. Except as expressly provided hereby, all of the
terms and provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full force and effect. The amendments contained herein shall
not be construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose except as expressly set
forth herein or a consent to any further or future action on the part of the
Borrower that would require the waiver or consent of the Administrative Agent or
the Lenders.
          28. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          29. Miscellaneous. (a) This Amendment may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Amendment and the Lender Consent
Letters signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. This Amendment may be delivered by facsimile transmission
of the relevant signature pages hereof.
     (b) The execution and delivery of the Lender Consent Letter by any Lender
shall be binding upon each of its successors and assigns (including assignees of
its Loans in whole or in part prior to effectiveness hereof).
[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

            MAPCO EXPRESS, INC.
      By:           Name:           Title:                 By:           Name:  
        Title:      



--------------------------------------------------------------------------------



 



 

         

            LEHMAN COMMERCIAL PAPER INC., as Administrative Agent
      By:           Name:           Title:   Authorized Signatory   